Citation Nr: 0939506	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-12 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for Type-II diabetes mellitus.

2.  Entitlement to service connection for angioedema, 
including as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for a disability 
manifested by swollen testicles.

4.  Entitlement to service connection for depression, 
including as secondary to angioedema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from March 1971 to December 
1973.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Wichita, 
Kansas, which, in pertinent part, granted service connection 
for Type-II diabetes mellitus and assigned a 20 percent 
evaluation, effective February 9, 2004.  The RO also denied 
the Veteran's claims of entitlement to service connection for 
angioedema, bilateral hearing loss, a disability manifested 
by swollen testicles, and depression.

In May 2009, the appellant testified during a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record. 

In a VA Form 9, Appeal to Board of Veterans' Appeals, signed 
by the Veteran, the issue of entitlement to service 
connection for hearing loss was withdrawn.  As such, an 
appeal of that issue was not completed and is not for 
appellate consideration by the Board.  See 38 C.F.R. § 20.202 
(2008).  The Veteran also confirmed, at the May 2009 hearing 
before the undersigned Veterans Law Judge, that the issue of 
entitlement to service connection for hearing loss was not 
for appellate consideration.

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claim of entitlement to an increased disability 
rating for diabetes mellitus.  So, regrettably, this claim is 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify him if further action is required on 
his part.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the Veteran's angioedema, initially demonstrated 
years after service, is causally or etiologically related to 
the Veteran's service in the military, including any Agent 
Orange exposure.

2.  There is no competent medical nexus evidence of record 
indicating the Veteran has a chronic disability manifested by 
swollen testicles, which is causally or etiologically related 
to his service in the military.

3.  Depression was initially demonstrated years after 
service, and there is no competent medical evidence of record 
relating the Veteran's depression to his service in the 
military.


CONCLUSIONS OF LAW

1.  Angioedema was not incurred in, or aggravated by, active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2008).

2.  A chronic disability manifested by swollen testicles was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 3.159, 
3.301, 3.303, 3.304, 3.306, 3.307, 3.309 (2008).

3.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in April 2005 and 
February 2008, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's claims of entitlement 
to service connection, as well as the legal criteria for 
entitlement to such benefits.  The letters also informed him 
of his and VA's respective duties for obtaining evidence. 

In addition, an April 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims,  including a transcript 
of the Veteran's testimony before the undersigned VLJ.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claims.  

The Board acknowledges that in McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006),  the Court found that a VA medical 
examination was required to adjudicate a claim for service 
connection where there was a current disability, credible 
evidence of an in-service injury, the medical opinions of 
record noted that the current disability could have been 
caused by the in-service injury, and the Board did not find 
that the veteran's lay testimony regarding continuity of 
symptomatology was not credible.  However, the Board points 
out that this case is distinguishable from McLendon with 
regard to the Veteran's claims of entitlement to service 
connection for angioedema and depression, such that a VA 
medical opinion is not required.  In this instance, there is 
no credible evidence of record that establishes that the 
Veteran's angioedema and depression are due to an incident in 
service and the appellant has not identified or submitted any 
objective medical evidence in support of these claims.  As 
such, VA is not required to obtain a VA medical opinion in 
order to adjudicate the appellant's claims of entitlement to 
service connection for angioedema and depression.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities 
and unsupported medical opinions carry negligible probative 
weight).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA only has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Nonetheless, with regard to the Veteran's claim of 
entitlement to service connection for a disability manifested 
by swollen testicles, an examination has been obtained.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion and clinical examination obtained in this 
case is more than adequate, as it is predicated on a full 
reading of the medical records in the Veteran's claims file.  
The examiner considered all of the pertinent evidence of 
record, to include service treatment records and post-service 
treatment records, and the statements of the appellant, and 
provided a complete rationale for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
swollen testicle issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Secondary Service Connection

Service connection may be granted, as well, for a disability 
that is proximately due to, the result of, or aggravated by, 
a service-connected condition.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  But medical evidence is required to show 
this secondary cause-and-effect relationship; mere lay 
opinion will not suffice.  See Lanthan v. Brown, 7 Vet. App. 
359, 365 (1995).

Agent Orange

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishing entitlement to service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for depression, a 
disability manifested by swollen testicles, and angioedema as 
secondary to Agent Orange exposure, so these claims must be 
denied.  38 C.F.R. § 3.102.  

The service medical records do not show that the Veteran 
complained of, or was treated for, depression, a disability 
manifested by swollen testicles, or angioedema, as secondary 
to Agent Orange during his military service.  The Board 
points out that physical examination of the Veteran's skin, 
lungs, chest, heart, vascular system, genito-urinary system, 
and musculoskeletal system was normal, and the Veteran also 
had a normal psychiatric evaluation.  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
Likewise, the Board points out that the Veteran did not make 
any complaints specifically related to his skin, joints, or 
genito-urinary system at his discharge; he also denied 
experiencing depression, nervous trouble, and excessive 
worry.  This is probatively significant and given a lot of 
weight and credibility because this was at a time 
contemporaneous to the alleged incident in question.  See, 
e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the Veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  In 
particular, it appears that the Veteran was not treated for a 
disability manifested by swollen testicles and angioedema 
until 1982 and 1995, respectively; he did not seek treatment 
for depression until 2006.  In the absence of demonstration 
of continuity of symptomatology, the initial demonstration of 
the disability at issue, decades after service, is too remote 
from service to be reasonably related to service.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, while the Board acknowledges that the Veteran 
asserts that his disabilities complaints are related to his 
in-service duties and experiences, there is no competent 
clinical evidence that relates his current disabilities to 
his military service.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  In this regard, the Board 
points out that there is no objective clinical indication he 
has a presumptive disease associated with Agent Orange 
exposure; the Veteran's swollen testicles and angioedema are 
not presumptive diseases associated with such exposure.  See 
38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
Further, as discussed below, his depression has not been 
shown to be etiologically related to his service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3rd 
1039, 1045 (Fed. Cir. 1994).  

Similarly, the most probative medical evidence of record does 
not relate his complaints and claimed disabilities to his 
military service.  In particular, the April 2008 VA examiner 
found that the Veteran did not have a testicular disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  Likewise, the most 
probative medical evidence of record does not demonstrate 
that there is an association between the Veteran's military 
service, including any Agent Orange exposure, and his 
angioedema.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) ("A veteran seeking disability benefits must 
establish the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
While C.A.C., M.D., in a September 2006 letter, and B.L.R., 
D.O., in a September 2008 letter, stated that the Veteran's 
angioedema could be associated with the Veteran's Agent 
Orange exposure, the Veteran's treating providers, in October 
2007 and March 2008 statements, indicated that the Veteran's 
angioedema was autoimmune in nature and could not be linked 
to his military service, including Agent Orange exposure, 
without relying on speculation.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Moreover, the fact that there has been no demonstration, by 
competent clinical evidence of record, that the Veteran's 
current angioedema is attributable to his military service, 
unfortunately also, in turn, means that he cannot link his 
depression to his service - via his angioedema.  
38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  That is to 
say, the elimination of one relationship to service, as the 
supposed precipitant, necessarily also eliminates all 
associated residual conditions.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  In this 
regard, the Board notes that service connection has not been 
established for any disability.  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   In 
particular, the Board notes that Dr. C's and Dr. B.L.R.'s 
conclusions were based on the history as provided by the 
Veteran, which is inconsistent with the medical evidence of 
record; neither Dr. C nor Dr. B.L.R. provided any objective 
findings which support his opinion or otherwise refer to any 
credible supporting evidence that the Veteran's angioedema 
was related to his service.  See Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement to a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  See also Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder); Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning, and threshold 
considerations include whether the person opining is suitably 
qualified and sufficiently informed).  

The record does not contain objective evidence confirming the 
Veteran's assertions as to the events of his service, nor is 
there any medical evidence of record demonstrating that the 
Veteran had angioedema, a disability manifested by swollen 
testicles, or depression during his service.  While the Board 
finds that the Veteran is competent to report that he had 
exposure to Agent Orange during his service, little probative 
weight can be assigned to his statements associating his 
claimed disabilities to such exposure, as the Board deems 
such statements to be less than credible.  In this regard, 
while the Board again acknowledges that the absence of any 
corroborating medical evidence supporting his assertions, 
such as evidence of chronic disabilities during service or 
for many years thereafter, in and of itself does not render 
his statements incredible, such absence is for consideration 
in determining credibility.   See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).   

In short, the only evidence portending that the Veteran's 
claimed disabilities are in any way related to his service in 
the military comes from him personally.  As a layperson, the 
Veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against 
his claims, in turn, meaning the benefit-of-the-doubt rule 
does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for angioedema, including 
as due to Agent Orange exposure, is denied.

Entitlement to service connection for a chronic disability 
manifested by swollen testicles is denied.

Entitlement to service connection for depression is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

The record is inadequate as to the current state of the 
Veteran's Type-II diabetes mellitus.  In this regard, the 
Board finds that the Veteran's May 2006 VA examination is not 
sufficiently contemporaneous for purposes of evaluating the 
nature and severity of the Veteran's diabetes mellitus, in 
light of the Veteran's complaints at the May 2009 Board 
hearing that his diabetes mellitus symptomatology had 
worsened since that May 2006 VA examination.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see, too, Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the fulfillment of 
the statutory duty to assist includes conducting a thorough 
and contemporaneous medical examination, one that takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).  The Board finds that the Veteran should be provided 
with a new VA medical examination in order to adequately 
determine the nature, severity and complete manifestations of 
his service-connected diabetes mellitus since May 2006, in an 
effort to determine if the current disability rating is 
correct.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  If the medical 
evidence of record is insufficient, VA is always free to 
supplement the record by seeking an advisory opinion, or 
ordering a medical examination to support its ultimate 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

As such, in order to effectively evaluate the Veteran's 
service-connected diabetes mellitus, more recent objective 
characterizations of the condition and its associated 
symptomatology is required.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when the veteran appeals the 
initial rating assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the pendency of his appeal).  Therefore, 
an additional VA examination would be useful in evaluating 
the appeal.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-
86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if 
the evidence of record does not contain adequate evidence to 
decide a claim).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected Type-II diabetes mellitus.  
Conduct all testing and evaluation 
indicated and review the results of any 
testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected diabetes mellitus 
, including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications that 
the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Then, the RO should readjudicate the 
Veteran's claim of entitlement to an initial 
evaluation in excess of 20 percent for Type-
II diabetes mellitus, with application of 
all appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
claim on appeal remains denied, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


